Citation Nr: 0610816	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Regional Office 
Center (MROC)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1980 to 
March 1981.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision 
in which the MROC, inter alia, denied the appellant's claim 
for service connection for PTSD.  The appellant timely 
appealed the decision to the Board.

In February 1996, the appellant testified during a hearing 
before MROC personnel; a transcript of that hearing is of 
record.

In a May 1998 decision, the Board denied the appellant's 
claim for service connection for PTSD.  The appellant 
appealed the Board's decision to the United States Court of 
Veterans Claims (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  In October 
1998, counsel for VA's Secretary and the appellant filed a 
joint motion with the Court to vacate and remand the May 1998 
Board decision.  By Order dated in January 1999, the Court 
granted the motion, vacating the Board's decision as to the 
denial of service connection for PTSD, and remanding the 
matter to the Board for further proceedings consistent with 
the joint motion.

In August 1999, the Board remanded the appellant's claim to 
the MROC for further action.  After accomplishing the actions 
requested, the MROC again denied the appellant's claim (as 
reflected in the August 2001 Supplemental SOC (SSOC)), and 
returned the appellant's claim to the Board.

In a March 2002 decision, the Board again denied the 
appellant's claim for service connection for PTSD.  The 
appellant appealed the Board's decision to the Court.  In 
August 2003, counsel for VA's Secretary and the appellant 
filed a joint motion with the Court to vacate and remand the 
March 2002 Board decision.  By Order dated later in August 
2003, the Court granted the motion, vacating the Board 
decision as to the denial of service connection for PTSD, and 
remanding that matter to the Board for further action 
consistent with the joint motion.

In February 2004, the undersigned Veterans Law Judge granted 
the appellant's motion to advance his appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

In a March 2004 decision, the Board again denied the 
appellant's claim for service connection for PTSD.  The 
appellant appealed the Board's decision to the Court.  In 
February 2005, counsel for VA's Secretary and the appellant 
filed a joint motion with the Court to vacate and remand the 
March 2002 Board decision.  By Order dated later in February 
2005, the Court granted the motion, vacating the Board 
decision as to the denial of service connection for PTSD, and 
remanding that matter to the Board for further action 
consistent with the joint motion.

Thereafter, in March 2005, the Board contacted the 
appellant's attorney by letter, and invited him to submit 
additional evidence or argument in support of the appellant's 
claim.  Later in March 2005, the attorney submitted 
additional argument directly to the Board.

In April 2005, the Board remanded this matter to the MROC for 
further action.  After accomplishing the requested action to 
the extent possible, the MROC continued the denial of the 
claim (as reflected in the October 2005 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the MROC via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.



REMAND

The Board finds that further MROC action is needed on the 
claim for service connection for PTSD on the merits, even 
though it will, regretfully, further delay an appellate 
decision on that matter.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330- 10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

The appellant has alleged that he has developed PTSD as a 
consequence of sexual assaults by male soldiers on two 
occasions while on active duty and serving in Germany.

Because the appellant's alleged stressors are not combat-
related, his statements, alone, are insufficient to establish 
the occurrence of his stressor(s); rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The service medical records reflect that the appellant's 
entrance physical examination from April 1980 was negative 
for any abnormalities.  In December 1980, while stationed in 
Germany, the appellant was seen for complaints of blood in 
his stools.  Physical examination of the appellant's rectum 
revealed two fissures and the appellant was provided with 
medication.  There is no record, medical or otherwise which 
reflects that the appellant was seen after allegedly being 
assaulted.  Although the appellant has argued that he was 
infested with body lice as a consequence of the second 
assault, there is no record of treatment for body lice.

On psychiatric examination in December 1980, the appellant 
reported a history of a life-long homosexual intent.  While 
he indicated that he was presently non-active, he expressed 
concern about his future involvements and the problems it 
would cause him in the Army.  On mental status examination, 
it was noted that the appellant was not manifesting any 
chronic/severe personality disorder and that further 
rehabilitative psychotherapy was not then warranted.  It was 
further noted that probability of success in the military was 
highly doubtful due to his homosexuality and he was 
recommended for discharge.

On the Report of Medical History completed by the appellant 
for his January 1981 separation physical examination, the 
appellant reported problems with a number of the listed 
conditions, including depression or excessive worry.  The 
appellant also listed that he had been hospitalized prior to 
service for a nervous breakdown and had been treated for a 
dislocated elbow.  The examiner noted that all physical 
complaints were functional and appeared to be related to 
stress, aggravated by enlistment.  The examiner further noted 
that the appellant had a history of reaction to some 
medication used for stress and given to the appellant by a 
psychiatrist.  Finally, the examiner noted that the appellant 
had not disclosed any of the medical complaints on his 
entrance examination.


The appellant provided testimony at a hearing at the MROC in 
February 1996.  The appellant described two incidents in 
service of attempted rape.  The first occurred in his room 
when a soldier entered through an open window and wrestled 
with the appellant.  According to the appellant, no 
penetration occurred.  The appellant said that he told his 
roommate about the incident.  The second incident involved a 
sergeant.  The appellant said that he went to the sergeant's 
room to discuss items related to his military education.  He 
shared a drink with the sergeant and the sergeant eventually 
attempted to have sex with the appellant but did not.  The 
appellant described being angry about the first incident and 
wanting to hurt someone.  He said that he saw a chaplain for 
counseling and was told to let it go.  He also said that he 
reported the incident to the military police (MP) but nothing 
happened.  The appellant said that he reported the second 
incident to his company commander and asked for a transfer 
but was refused.  He then asked for a discharge.  The 
appellant intimated that he was discharged it was determined 
that the appellant was a homosexual.  The appellant also said 
that he sought medical treatment after the second incident 
because he developed body lice from the contact.

Personnel records received in response to the August 1999 
remand included the appellant's DD 214, Certificate of 
Release or Discharge from Active Duty that noted that the 
appellant was discharged due to "unsuitability-
homosexuality."

Subsequent to the April 2005 remand, the appellant, through 
his attorney, submitted a July 2005 medical opinion written 
by a VA staff psychiatrist.  The VA psychiatrist reported 
that he has been treating the appellant since October 2000, 
and diagnosed the appellant with PTSD related to sexual 
assaults while in the military.  The VA psychiatrist added 
that he planned to continue to treat the appellant.  The 
examiner did not provide any details of the noted sexual 
assaults that reportedly resulted in PTSD, nor did he 
explicitly find, or explain how, the evidentiary record 
supported the occurrence of the alleged stressors.  

In a July 2005 statement, the appellant's attorney asserted 
that the appellant suffered from ripped tissue in his rectum.  
A December 1980 service medical record that indicates that 
the appellant was treated for blood in his stool and rectal 
fissures.  The attorney has asserted that this evidence 
corroborates the reported sexual assaults, notwithstanding 
the appellant's February 1996 testimony that he did not 
experience penetration during either attack.  The attorney 
also has alleged that appellant experienced behavioral 
changes while in service; in support, he noted that the 
appellant was discharged less than a year after entering 
service because he was found to be unsuitable due to 
homosexuality.  According to the January 1981 service 
discharge examination report, the examiner noted that the 
appellant had been under stress that was aggravated by 
enlistment in the service.  The appellant also has maintained 
that he had requested a transfer after the assaults, but that 
his commanding officer decided to discharge him instead; this 
is not documented.  

Under the circumstances of this case, the Board finds that a 
medical opinion, based on examination and full consideration 
of the appellant's documented history and assertions, that 
explicitly addresses the question of whether the record tends 
to establish that the appellant's alleged sexual assaults 
actually occurred, and, if so, whether these stressors 
resulted in PTSD, is needed to resolve the claim on appeal 
See 38 C.F.R. § 3.304(f)(3).  No such opinion is currently of 
record.  

The Board emphasizes that, in keeping with VA's duty to 
assist, the purpose the examination is to obtain information 
or evidence that may be dispositive of both issues on appeal.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Hence, failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the MROC should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The MROC should request copies of the July 2005 VA 
staff psychiatrist's records regarding the appellant's 
diagnosed PTSD.  The VA staff psychiatrist noted in his July 
2005 letter that he would continue to treat the appellant; 
therefore, it is likely he has additional relevant treatment 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The MROC should also give the appellant another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Suppl 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The letter should clearly advise the appellant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allow him or 
her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence, under 
38 C.F.R. § 3.304(f)(3); the appellant's attorney has 
asserted that the June 2005 notice letter was inadequate in 
this regard.  The MROC should also ensure that its letter 
meets the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards notice pertinent to the 
five elements of a claim for service connection, if 
appropriate.  After providing the appropriate notice, the 
MROC should obtain any additional evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the 
MROC of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the MROC should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the MROC, via 
the AMC, for the following actions:

1.  The MROC should request copies of the 
July 2005 VA staff psychiatrist's records 
regarding the appellant's diagnosed PTSD.  
The RO must follow the current procedures 
of 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The MROC should send to the appellant 
and his attorney a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The MROC should 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly advise the 
appellant that evidence from sources 
other than the appellant's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allow him or 
her the opportunity to furnish this type 
of evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  This would include 
inviting the appellant to submitting any 
statements from his former roommate (whom 
he testified that he told of the assault) 
to corroborate either claimed 
stressor(s).

The MROC should also ensure that its 
letter meets the requirements of the 
Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), as regards notice pertinent to the 
five elements of a claim for service 
connection, if appropriate.

The MROC's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the MROC 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the MROC 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the 
MROC should arrange for the appellant to 
undergo VA examination by a psychiatrist.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the appellant, and the report 
of the examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.

In reviewing the appellant's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault(s) alleged by the appellant to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any in-
service stressful experience(s) described 
by the appellant occurred.  

In rendering the requested opinion, the 
examiner should comment upon the 
significance, if any, of the appellant's 
treatment, in December 1980, for blood in 
his stool and rectal fissures, when 
considered in light of the seemingly 
conflicting reports from the appellant 
and his attorney as to whether any 
penetration occurred during each alleged 
assault.  The examiner should also 
address the significance, if any, of the 
appellant's discharge less than one year 
after service for unsuitability-
homosexuality; the notation on the 
separation examination report of stress, 
aggravated by enlistment; and the 
appellant's assertion that, after the 
assaults, he had sought a transfer, but 
his commanding officer decided to 
discharge him instead.


If the examiner determines that any  
claimed in-service stressful event(s) 
occurred, he or she should make a 
determination as to whether the appellant 
has PTSD as a result of the stressor 
event(s).  The examiner is instructed 
that only the specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such an in-service 
event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner explain how the diagnostic 
criteria are met, as well as comment upon 
the link between the current 
symptomatology and the appellant's 
verified stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the MROC must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the MROC 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
MROC should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the MROC should furnish 
to the appellant and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE  E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


